Exhibit 10.1

 



EXECUTIVE EMPLOYMENT AGREEMENT

DATED AS OF JUNE 5, 2019

BETWEEN

COMMAND CENTER, INC.

AND

CORY SMITH

 

 

 



EMPLOYMENT AGREEMENT

This Amended Employment Agreement (this “Agreement”), dated as of June 5, 2019,
(the “Effective Date”), by and between Command Center, Inc., a Washington
corporation (the “Company”), and Cory Smith, an individual (“Executive”).

WHEREAS, the Company desires to retain Executive as its Chief Financial Officer,
and

WHEREAS, in connection therewith, the Company and Executive desire to enter into
this Agreement.

PART ONE – DEFINITIONS

Definitions. For purposes of this Agreement, the following definitions will be
in effect:

“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the entity specified, where control
may be by management authority, contract or equity interest.

“Board” means the Board of Directors of the Company or the Compensation
Committee thereof (or any other committee subsequently granted authority by the
Board), subject to Section 12 below.

“Change of Control” means a change in the ownership or control of the Company
effected through any of the following transactions: (i) a sale, merger,
consolidation or reorganization approved by the Company’s stockholders, unless
securities representing more than fifty percent (50%) of the total combined
voting power of the voting securities of the successor corporation are
immediately thereafter beneficially owned, directly or indirectly and in
substantially the same proportion, by the persons who beneficially owned the
Company’s outstanding voting securities immediately prior to such transaction,
(ii) any stockholder-approved sale, transfer or other disposition of all or
substantially all of the Company’s assets, (iii) the acquisition, directly or
indirectly, by any person or related group of persons (other than the Company or
a person that directly or indirectly controls, is controlled by or is under
common control with, the Company) of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) of securities possessing more than fifty percent (50%) of the total
combined voting power of the Company’s outstanding securities pursuant to a
tender or exchange offer made directly to the Company’s stockholders; or (iv) a
change in the composition of the Board over a period of thirty-six (36)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination. Notwithstanding the foregoing, however, in any
circumstance or transaction in which compensation payable pursuant to this
Agreement would be subject to the tax under Section 409A of the Code if the
foregoing definition of “Change of Control” were to apply, but would not be so
subject if the term “Change of Control” were defined herein to mean a “change in
control event” within the meaning of Treasury Regulation § 1.409A-3(i)(5), then
“Change of Control” means, but only to the extent necessary to prevent such
compensation from becoming subject to the tax under Section 409A of the Code, a
transaction or circumstance that satisfies the requirements of both (1) a Change
of Control under one of the applicable clauses (i) through (iv) above, and (2) a
“change in control event” within the meaning of Treasury Regulation Section §
1.409A-3(i)(5).

2

 



“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the Treasury regulations and administrative guidance promulgated thereunder.

“Company” means, unless the context otherwise requires, Command Center, Inc., a
Washington corporation, and all of its subsidiaries.

“Compensation Committee” means the Compensation Committee of the Board, or in
the absence of the Compensation Committee, the Executive Committee of the Board.

“Employment Period” means the initial Term beginning on the Effective Date and
all subsequent Terms.

“Good Reason” shall mean the occurrence of any of the following without
Executive’s consent: (i) a material reduction of Executive’s duties or
responsibilities, relative to Executive’s duties or responsibilities as in
effect immediately prior to such reduction; (ii) a reduction of more than ten
percent (10%) in Executive’s Base Salary as in effect immediately prior to such
reduction; (iii) a reduction of more than ten percent (10%) by the Company in
the kind or level of employee benefits, including bonuses, for which Executive
was eligible (although amounts actually earned will vary) immediately prior to
such reduction, with the result that Executive’s overall benefits package is
materially reduced, excluding any equity component thereof; (iv) the relocation
of Executive to a facility or a location more than twenty-five (25) miles from
the Company’s present location in Lakewood, Colorado, unless such relocation is
to the vicinity of Goose Creek, South Carolina and associated with the company’s
contemplated merger with Hire Quest, LLC. In such case, Executive’s relocation
to a facility or a location more than twenty-five (25) miles from Goose Creek
shall constitute Good Reason. A termination of employment by Executive shall not
be deemed to be for Good Reason unless (A) Executive gives the Company written
notice describing the event or events which are the basis for such termination
within 60 days after the event or events occur, (B) such grounds for termination
(if susceptible to correction) are not corrected by the Company within 30 days
of the Company’s receipt of such notice (the “Correction Period”), and (C)
Executive terminates Executive’s employment no later than 30 days following the
Correction Period.

“Termination for Cause” shall mean the Company’s termination of Executive’s
employment for any of the following reasons: (i) Executive’s commission of any
act of fraud, embezzlement or dishonesty; (ii) the arrest or conviction of
Executive, or the entry of a plea of nolo contendere by Executive, for a felony;
(iii) Executive’s unauthorized use or disclosure of any confidential information
or trade secrets of the Company; (iv) the disclosing or using of any material
Confidential Information (as hereinafter defined) of Company at any time by
Executive, except as required in connection with his duties to Company; (v)
Executive’s violation of a published Company policy which stipulates the
Executive may be terminated by the Company for cause; or (vi) Executive’s
continued failure, in the reasonable good faith determination of the Board, to
perform the major duties, functions and responsibilities of Executive’s position
after written notice from the Company identifying the deficiencies in
Executive’s performance and a reasonable cure period of not less than thirty
(30) days.

3

 



PART TWO - TERMS AND CONDITIONS OF EMPLOYMENT

The following terms and conditions will govern Executive’s employment with the
Company throughout the Employment Period (as set forth below) and will also, to
the extent expressly indicated below, remain in effect following Executive’s
cessation of employment with the Company. This Agreement supersedes and replaces
any previous agreement implied, written or otherwise.

 

1. Employment and Duties. During the Employment Period, Executive will serve as
the Chief Financial Officer of Command Center, Inc., and will report to the
Chief Executive Officer. Executive will have such duties and responsibilities as
are commensurate with such position and such other duties and responsibilities
commensurate with such positions (including with the Company’s subsidiaries) as
are from time to time assigned to Executive by the Chief Executive Officer.
During the Employment Period, Executive will devote his full business time,
energy and skill to the performance of his duties and responsibilities
hereunder, provided the foregoing will not prevent Executive from, (a) serving
as a non-executive director on the board of directors of non-profit
organizations and other companies following authorization by Company’s Board of
Directors, (b) participating in charitable, civic, educational, professional,
community or industry affairs, (c) managing his and his family’s personal
investments, including in an advisory capacity related to current or potential
investments, or (d) such other activities approved by the Board from time to
time; provided, that such activities individually or in the aggregate do not
interfere or conflict with Executive’s duties and responsibilities hereunder,
violate applicable law, or create a potential business or fiduciary conflict.

2. Term. The initial term of this Agreement shall run from the effective date
through September 30, 2019 (such period, the “Term”), and may be terminated
earlier as contemplated by Section 5. Termination of this Agreement due to its
non-renewal shall not constitute a Termination for Cause or a resignation by
Executive for Good Reason. In the event of a Change of Control, the Agreement
shall automatically renew for a new 2-year (two year) Term on the effective date
of the Change of Control ending on the anniversary of the Change of Control.

3.Compensation; Additional Incentives.

A. Base Salary. Executive’s base salary (the “Base Salary”) will be paid at the
rate of $180,000 annually during the Term. Executive’s Base Salary may be
increased by the Compensation Committee and/or Board in their sole discretion
but shall not be decreased without Executive’s consent. Executive’s Base Salary
will be paid at periodic intervals in accordance with the Company’s normal
payroll practices for salaried employees.

4

 



B. Performance Bonus Opportunities.

a. Executive will be eligible for a bonus payment tied to the Company’s Fiscal
Year 2019 Earnings (the “Earnings Bonus”). Subject to final approval by the
Compensation Committee, Executive will receive a Performance Bonus if the
Company’s quarterly Adjusted EBITDA exceeds the quarterly target as established
by the Compensation Committee (the “Quarterly Target”). For any quarter in which
Adjusted EBITDA exceeds the Quarterly Target, Executive shall receive 3.75% of
the amount in excess of the Quarterly Target. If Executive is not employed by
the Company at the time the results are calculated for payment, he will be paid
a pro-rated Performance Bonus based on the last date of his employment. Payments
pursuant to this paragraph will be made no later than 15 days following the
filing of the Form 10-Q or 10-K. If Change of Control occurs prior to the end of
a quarterly period, Executive and the Compensation Committee will negotiate in
good faith to determine the Earnings Bonus for the then current period and to
set realistic bonus targets for the remainder of the Term. The Company will
calculate the performance under this metric as it has traditionally done for
other executives, subject, in all cases, to final approval by the Compensation
Committee or the Board.

b. Executive was previously eligible for a bonus payment tied to the Company’s
Fiscal Year 2018 (the “2018 Earnings Bonus”) and has been paid $40,269.50 under
this plan.

c. Executive will be eligible for a Performance Bonus tied to a potential Change
of Control of the Company. If such Change of Control occurs during the
Employment Period or within six months following the Employment Period,
Executive will receive a lump sum payment of $50,000, payable within 15 days of
the Change of Control.

C. The Company may deduct and withhold, from the compensation payable and
benefits provided to Executive hereunder, any and all applicable federal, state,
local and other taxes and any other amounts required to be deducted or withheld
by the Company under applicable statute or regulation.

D. To the extent that any compensation paid or payable pursuant to this
Agreement is considered “incentive-based compensation” within the meaning and
subject to the requirements of Section 10D of the Exchange Act, such
compensation shall be subject to potential forfeiture or recovery by the Company
in accordance with any compensation recovery policy adopted by the Board or any
committee thereof in response to the requirements of Section 10D of the Exchange
Act and any implementing rules and regulations thereunder adopted by the
Securities and Exchange Commission or any national securities exchange on which
the Company’s common stock is then listed. This Agreement may be unilaterally
amended by the Company to comply with any such compensation recovery policy.

E. For each fiscal year beyond 2019, the Board will develop, with Executive’s
and management’s input, an executive bonus plan that will afford Executive with
bonus opportunities in addition to Executive’s Base Salary.

F. The Company shall provide the following relocation assistance upon a Change
of Control where the new contemplated corporate headquarters of the Company will
be in Goose Creek, SC vicinity: 

a. Reasonable and customary relocation assistance, including reimbursement for
costs for moving household furnishings and belongings in an amount not to exceed
$14,000.

5

 



b. Reimbursement of documented closing costs on the sale of Executive’s
residence in Centennial, CO, not to exceed 6% of the sale price, within 12
months of the effective date of the Change of Control.

4.Expense Reimbursement; Fringe Benefits; Paid Time Off (PTO).

A. Executive will be entitled to reimbursement from the Company for customary,
ordinary and necessary business expenses incurred by Executive in the
performance of Executive’s duties hereunder, provided that Executive’s
entitlement to such reimbursements shall be conditioned upon Executive’s
provision to the Company of vouchers, receipts and other substantiation of such
expenses in accordance with Company policies.

B. Company will pay for dues and fees required for any professional licenses
maintained by Executive, membership in professional or industry associations,
continuing education requirements associated with any professional license and
conferences and seminars commonly attended by executives in similar companies.

C. During the Employment Period, Executive will be eligible to participate in
any group life insurance plan, group medical and/or dental insurance plan,
accidental death and dismemberment plan, short-term disability program and other
employee benefit plans, including profit sharing plans, cafeteria benefit
programs and stock purchase and option plans, which are made available to
executives of the Company and for which Executive qualifies under the terms of
such plan or plans.

D. Executive shall be entitled to three weeks paid vacation each year and paid
time off (PTO) in accordance with the Company’s policies as in effect from time
to time.

5.Termination of Employment.

A. General. Subject to Section 5.C., Executive’s employment with the Company is
“at-will” and may be terminated at any time by either Executive or the Company
for any reason (or no reason) in accordance with this Agreement, which will also
result in the Term ending, by the party seeking to terminate Executive’s
employment providing 45-days written notice of such termination to the other
party.

B. Death or Permanent Disability. Upon termination of Executive’s employment
with the Company due to death or permanent disability during the Term, the
employment relationship created pursuant to this Agreement will immediately
terminate, the Term will end, and amounts will only be payable under this
Agreement as specified in this Section 5.B. Should Executive’s employment with
the Company terminate by reason of Executive’s death or permanent disability
during the Employment Period, Executive, or Executive’s estate or personal
representative, will continue to receive Executive’s Base Salary during the
six-month period following the date of termination or of determination of
permanent disability. Executive or Executive’s estate or personal
representative, will also remain eligible to receive any limited death,
disability, and/or income continuation benefits provided under Section 4.C., if
any, and will be payable in accordance with the terms of the plans pursuant to
which such limited death or disability benefits are provided.

6

 



For purposes of this Agreement, Executive will be deemed “permanently disabled”
if Executive is so characterized pursuant to the terms of the Company’s
disability policies or programs applicable to Executive from time to time, or if
no such policy is applicable, if the Compensation Committee determines, in its
sole discretion, that Executive is unable to perform the essential functions of
Executive’s duties for physical or mental reasons for ninety (90) days in any
twelve-month period.

C.Termination for Cause; Resignation without Good Reason. The Company may at any
time during the Employment Period, upon written notice summarizing with
reasonable specificity the basis for the Termination for Cause, terminate
Executive’s employment hereunder for any act qualifying as a Termination for
Cause. Such termination will be effective immediately upon such notice. Upon any
Termination for Cause (or employee’s resignation other than for Good Reason),
Executive shall be solely entitled to receive:

a. The unpaid Base Salary and Bonuses earned by Executive pursuant to Section 3
for services rendered through the date of termination, payable in accordance
with the Company’s normal payroll practices for terminated salaried employees;

b. Reimbursement of all expenses for which Executive is entitled to be
reimbursed pursuant to Section 4, payable in accordance with the Company’s
normal reimbursement practices; and

c. The right to continue health care benefits under the Consolidated Omnibus
Budget Reconciliation Act of 1986, as amended, at Executive’s cost, to the
extent required and available by law and subject to the Company continuing to
maintain a group health plan.

D.Involuntary Termination Without Cause by the Company; Resignation by Executive
for Good Reason. Pursuant to the notice period in Section 5.A., the Company
shall be entitled to terminate Executive and Executive shall be entitled to
resign with or without Good Reason; provided, however, that if Executive (1) is
terminated without Cause, or (2) resigns for Good Reason, then Executive shall
be solely entitled to receive:

a. His Base Salary through the end of the Term or for six months, whichever
period is longer; and

b. The immediate vesting of all Options and all other awards held by Executive
under any equity incentive plan that may be adopted by the Board, except and
only to the extent that (i) any agreement with respect to an award specifically
provides otherwise and (ii) such vesting would not result in the imposition of
the additional tax under Section 409A of the Code.

c. Pro-rated payment of the Earnings Bonus as set forth in Section 3.B.a., which
amount will be paid 15-days following the Company’s filing of its Form 10-K or
Form 10-Q.

d. For purposes of clarity, a termination of Executive’s employment due to
Executive’s death or to Executive’s permanent disability shall not be considered
either a termination by the Company without cause or a resignation by Executive
for Good Reason, and such termination shall not entitle Executive (or his heirs
or representatives) to any compensation or benefits pursuant to this Section
5.D.

7

 



E.Termination by Non-Renewal. In the event the company fails to renew
Executive’s employment before the expiration of this Agreement (“Non-Renewal”),
Executive shall be entitled to receive only:

a. The unpaid Base Salary and vacation earned by Executive pursuant to Sections
3 and 4 for services rendered through the date of termination, payable in
accordance with the Company’s normal payroll practices for terminated salaried
employees;

b. Full payment of the Performance Bonus tied to a potential Change of Control
of the Company (Paragraph 3.B.b.) if such sale occurs during the Term or within
six months following the Term.

c. Pro-rated payment of the Earnings Bonus as set forth in Section 3.B.a., which
amount will be paid 15-days following the Company’s filing of its Form 10-K or
Form 10-Q.

F.Involuntary Termination Without Cause by the Company following a Change of
Control. In the event Executive’s employment is terminated without cause within
3-months following a Change of Control or there is a failure or refusal of a
surviving or successor entity to assume all of the obligations of this Agreement
or to offer a bona fide offer of continued employment with a surviving or
successor entity, with compensation, benefits, and terms at least equal to those
set forth in this Agreement, Executive will continue to receive his Base Salary
for 6-months. In addition, any issued but then unvested stock options will
automatically become vested stock options for Executive as of the end of
Executive’s employment.

G.Resignation by Executive following a Change of Control. In the event of Change
of Control and if Executive refuses (for any reason) a bona fide offer of
continued employment with a surviving or successor entity, with position,
compensation, benefits, and terms at least equal to those set forth in this
Agreement, Executive will continue to receive his Base Salary for three months
after Executive’s employment ends.

H.Resignations from Other Positions. Upon any termination of Executive’s
employment, and as a condition to Executive receiving any Severance Benefits
under this Agreement, if so requested by a majority of the Board, Executive will
immediately resign (1) as a director of the Company and any of its subsidiaries,
(2) from all officer or other positions of the Company and (3) from all
fiduciary positions (including as trustee) Executive then holds with respect to
any employee benefit plans or trusts established, maintained or sponsored by the
Company or by any of its Affiliates. Failure by Executive to resign immediately
from all positions described in the immediately preceding sentence shall result
in automatic forfeiture of any and all rights to the Severance Benefits.

I.Options Upon Termination. Except as otherwise provided in Section 7, upon
termination of Executive’s employment for any reason and subject to the terms of
the Company’s Stock Plan, as it may be amended from time to time, including by
reason of Executive’s death or permanent disability, any portion of any options
held by the Executive that are not then vested will immediately be forfeited and
expire for no consideration and the remainder of such options will remain
exercisable in accordance with the Company’s ISO plan thereafter (the “Final
Exercise Date”) with the understanding that any options that are intended to be
“incentive stock options” under the Code shall thereupon be disqualified from
such treatment; provided, that any portion of the options held by Executive
immediately prior to Executive’s death, to the extent then exercisable, will
remain exercisable for one year following Executive’s death; and provided,
further, that in no event shall any portion of the options be exercisable after
the Final Exercise Date.

8

 



J.Release. Notwithstanding anything contained herein, Executive’s right to
receive (or retain) the payments and benefits set forth in Sections 5.B, 5.D.,
or 5.E., as applicable, other than pay or benefits legally obligated to be paid
or provided by the Company through the date of termination, is conditioned on
and subject to Executive’s execution within twenty-one (21) days (or, to the
extent required by applicable law, forty-five (45) days) following the
termination date and non-revocation within seven (7) days thereafter of a
general release of claims in a form substantially similar in non-monetary terms
to the historical release used by the company.

6.Non-Solicitation Competition and Confidential Information.

A. Non-Solicitation. During the period Executive is receiving severance or other
ongoing payments from Company, or one year from Executive’s termination,
whichever is longer, for any cause or without cause, so long the Company
continues to carry on the same business, Executive agrees to not, for any reason
whatsoever, directly or indirectly, on behalf of Executive or on behalf of, or
in conjunction with, any other person(s), company, partnership, corporation or
business entity, call upon, divert, influence, solicit, service or attempt to
call, divert, influence, solicit or service any customers or potential customers
(prospects) of the Company with whom Executive had direct or indirect contact or
whom you had responsibility during Executive’s tenure with the Company.
Additionally, for a period of one year following the termination of the Term,
for any cause or without cause, Executive will not, for any reason whatsoever,
directly or indirectly, on behalf of Executive or on behalf of any other
person(s), company, partnership, corporation, or other business entity, solicit
or influence or attempt to solicit or influence any employee of the Company to
leave employment with the Company.

B. Competition. During the Term and during the period Executive is receiving
severance or other ongoing payments from Company, or one year from Executive’s
termination, whichever is longer, regardless of the reason therefor, Executive
will not (whether directly or indirectly, as owner, principal, agent,
stockholder, director, officer, manager, executive, partner, participant, or in
any other capacity) engage or become financially interested in any competitive
business conducted within the Restricted Territory or solicit, canvas, or
accept, or authorize any other person, firm, or entity to solicit, canvas, or
accept, from any customers of Company or its subsidiaries, any business within
the Restricted Territory for Executive or for any other person, firm, or entity.
As used herein, “customers of Company” will mean any persons, firms, or entities
that purchased goods or services from Company during the Employment Period;
“competitive business” will mean any business which sells or provides or
attempts to sell or provide products or services the same as or substantially
similar to the products or services sold or provided by Company or any of its
subsidiaries; and the “Restricted Territory” will mean the United States or, in
the alternative, in the event any reviewing court finds the United States to be
overbroad or unenforceable, within 25 miles of any existing or proposed office
location of Company.

9

 



C. Confidential Information.  

 

a.For purposes of this Agreement, the words “Confidential Information” include
all of the following:

 

(i)The methods, procedures, plans, techniques, systems, data, processes, formats
and designs utilized in Company’s operations;

 

(ii)The software utilized by Company;

 

(iii)All information relating to Company’s financial condition and operational
and financial plans and goals;

 

(iv)All information pertaining to Company’s customers, as well as prospective
customers, including customer lists and usage patterns, pricing and bidding
practices, customer contact information, and marketing and sales practices,
methods and plans;

 

(v)All business forms and all operations, sales and training manuals; and

 

(vi)All other information which by its nature would be reasonably understood to
be confidential.

 

b.Executive agrees not to disclose any Confidential Information to others, use
any Confidential Information for his own benefit or make copies of any
Confidential Information without Company’s written consent, whether during or
after Executive’s employment with Company. Executive also agrees to destroy or
return all Confidential Information in his possession to Company as provided in
section 6.D. below.

 

c.For purposes of this Agreement the words “Confidential Information” do not
include any information that is or becomes generally available to the public,
other than as a result of disclosure in violation of this agreement.

 

Executive will maintain in strict secrecy all confidential or trade secret
information relating to the business of Company or any of its subsidiaries (the
“Confidential Information”) obtained by Executive in the course of Executive’s
employment, and Executive will not, unless first authorized in writing by
Company, disclose to, or use for Executive's benefit or for the benefit of any
person, firm, or entity at any time either during or subsequent to the term of
Executive's employment with Company, any Confidential Information, except as
required in the performance of Executive's duties on behalf of Company. For
purposes hereof, “Confidential Information” will include, without limitation,
any trade secrets, knowledge, or information with respect to processes,
procedures, plans, inventions, techniques, or know-how; any business methods or
forms; any names or addresses of customers or data on customers or suppliers;
and any business policies or other information relating to or dealing with the
purchasing, sales, or distribution policies or practices of Company.

10

 



D. Return of Books and Papers. Upon the termination of Executive’s employment
with Company for any reason, Executive will deliver promptly to Company all
catalogues, manuals, memoranda, drawings, and specifications; all cost, pricing,
and other financial data; all customer information; all other materials, whether
written, printed or stored in any electronic media, which are the property of
Company or any of its subsidiaries (and any copies of them); desktop or laptop
computers, software, access cards, “passwords”, cellular phones, personal
digital assistants and pagers; and all other materials which may contain
Confidential Information relating to the business of Company or any of its
subsidiaries (whether maintained in tangible, documentary form, computer memory
or other electronic or digital format), which Executive may then have in
Executive’s possession whether prepared by Executive or not.

E. Disclosure of Information. Executive will disclose promptly to Company, or
its nominee, any and all ideas, designs, processes, and improvements of any kind
relating to the business of Company or any of its subsidiaries, whether
patentable or not, conceived or made by Executive, either alone or jointly with
others, during working hours or otherwise, during the Employment Period.

F. Assignment. Executive hereby assigns to Company or its nominee, the entire
right, title, and interest in and to all discoveries and improvements, whether
patentable or not, which Executive may conceive or make during Executive's
employment with Company, or within six months thereafter, and which relate to
the business of Company or any of its subsidiaries. All copyrights, patents,
trade secrets, or other intellectual property rights associated with any ideas,
concepts, techniques, inventions, processes, or works of authorship developed or
created by Executive during the Employment Period (collectively, the "Work
Product") shall belong exclusively to Company and shall be considered a work
made by Executive for hire within the meaning of Title 17 of the United States
Code. To the extent the Work Product may not be considered work made for hire,
Executive agrees to assign at the time of creation of the Work Product, without
any requirement of further consideration, any right, title, or interest that
Executive may have in such Work Product. Upon Company’s request, Executive will
take such further actions, including execution and delivery of instruments of
conveyance, as may be appropriate to give full and proper effect to such
assignment.

G. Equitable Relief. In the event a violation of any of the restrictions
contained in this Section 6 is established, Company will be entitled to
preliminary and permanent injunctive relief as well as damages and an equitable
accounting of all earnings, profits, and other benefits arising from such
violation, which right will be cumulative and in addition to any other rights or
remedies to which Company may be entitled. In the event of a violation of any
provision of this Section 6, the period for which those provisions would remain
in effect will be extended for a period of time equal to that period beginning
when such violation commenced and ending when the activities constituting such
violation will have been finally terminated in good faith.

11

 



H. Restrictions Separable. Each and every restriction set forth in this Section
6 is independent and severable from the others, and no such restriction will be
rendered unenforceable by virtue of the fact that, for any reason, any other or
others of them may be unenforceable in whole or in part.

I. No Violation. The execution and delivery of this Agreement and the
performance of Executive’s services contemplated hereby will not violate or
result in a breach by Executive of, or constitute a default under, or conflict
with: (i) any provision or restriction of any employment, consulting, or other
similar agreement; (ii) any agreement by Executive with any third party not to
compete with, solicit from, or otherwise disparage such third party; (iii) any
provision or restriction of any agreement, contract, or instrument to which
Executive is a party or by which Executive is bound; or (iv) any order,
judgment, award, decree, law, rule, ordinance, or regulation or any other
restriction of any kind or character to which Executive is subject or by which
Executive is bound.

J. Mutual Non-Disparagement. Company and Executive agree that in recognition of
the covenants and benefits herein, neither party will, directly or indirectly,
in any capacity or manner, make, express, transmit, speak, write, verbalize or
otherwise communicate in any way (or cause, further, assist, solicit, encourage,
support, or participate in any of the foregoing), any remark, comment, message,
information, declaration, communication or other statement of any kind, whether
verbal, in writing, electronically transferred or otherwise, that might
reasonably be construed to be derogatory or critical of, or negative toward, the
other party or the other party’s agents, officers, Directors or representatives
for 24 months following Executive’s termination of employment.

7.Section 409A of the Code.

A. General. This Agreement shall be interpreted and applied in all circumstances
in a manner that is consistent with the intent of the parties that, to the
extent applicable, amounts earned and payable pursuant to this Agreement shall
constitute short-term deferrals exempt from the application of Section 409A of
the Code and, if not exempt, that amounts earned and payable pursuant to this
Agreement shall not be subject to the premature income recognition or adverse
tax provisions of Section 409A of the Code.

B. Separation from Service. References in this Agreement to “termination” of
Executive’s employment, “resignation” by Executive from employment and similar
terms shall, with respect to such events that will result in payments of
compensation or benefits, mean for such purposes a “separation from service” as
defined under Section 409A of the Code.

C. Specified Executive. In the event any one or more amounts payable under this
Agreement constitute a “deferral of compensation” and become payable on account
of the “separation from service” (as determined pursuant to Section 409A of the
Code) of Executive and if as such date Executive is a “specified employee” (as
determined pursuant to Section 409A of the Code), such amounts shall not be paid
to Executive before the earlier of (i) the first day of the seventh calendar
month beginning after the date of Executive’s “separation from service” or (ii)
the date of Executive’s death following such “separation from service.” Where
there is more than one such amount, each shall be considered a separate payment
and all such amounts that would otherwise be payable prior to the date specified
in the preceding sentence shall be accumulated (without interest) and paid
together on the date specified in the preceding sentence.

12

 



D. Separate Payments. For purposes of Section 409A of the Code, each payment or
amount due under this Agreement shall be considered a separate payment, and
Executive’s entitlement to a series of payments under this Agreement is to be
treated as an entitlement to a series of separate payments.

E. Reimbursements. Any reimbursement to which Executive is entitled pursuant to
this Agreement that would constitute nonqualified deferred compensation subject
to Section 409A of the Code shall be subject to the following additional rules:
(i) no reimbursement of any such expense shall affect Executive’s right to
reimbursement of any other such expense in any other taxable year; (ii)
reimbursement of the expense shall be made, if at all, not later than the end of
the calendar year following the calendar year in which the expense was incurred;
(iii) the right to reimbursement shall not be subject to liquidation or exchange
for any other benefit; and (iv) the right to reimbursement of expenses incurred
kind shall terminate one year after the end of the Employment Period.

8. Section 280G of the Code. Notwithstanding anything to the contrary contained
herein (or any other agreement entered into by and between Executive and the
Company or any incentive arrangement or plan offered by the Company), in the
event that any amount or benefit paid or distributed to Executive pursuant to
this Agreement, taken together with any amounts or benefits otherwise paid to
Executive by the Company (collectively, the “Covered Payments”), would
constitute an “excess parachute payment” as defined in Section 280G of the Code,
and would thereby subject Executive to an excise tax under Section 4999 of the
Code (an “Excise Tax”), the provisions of this Section 8 shall apply. If the
aggregate present value (as determined for purposes of Section 280G of the Code)
of the Covered Payments exceeds the amount which can be paid to Executive
without Executive incurring an Excise Tax, then the amounts payable to Executive
under this Agreement (or any other agreement by and between Executive and the
Company or pursuant to any incentive arrangement or plan offered by the Company)
shall be reduced (but not below zero) to the maximum amount which may be paid
hereunder without Executive becoming subject to the Excise Tax (such reduced
payments to be referred to as the “Payment Cap”). In the event Executive
receives reduced payments and benefits as a result of application of this
Section 8, Executive shall have the right to designate which of the payments and
benefits otherwise set forth herein (or any other agreement between the Company
and Executive or any incentive arrangement or plan offered by the Company) shall
be received in connection with the application of the Payment Cap, subject to
the following sentence. Reduction shall first be made from payments and benefits
which are determined not to be nonqualified deferred compensation for purposes
of Section 409A of the Code, and then shall be made (to the extent necessary)
out of payments and benefits that are subject to Section 409A of the Code and
that are due at the latest future date.

9. No Guarantee of Tax Consequences. The Board, the Compensation Committee, the
Company and its Affiliates, officers and employees make no commitment or
guarantee to Executive that any federal, state, local or other tax treatment
will apply or be available to Executive or any other person eligible for
compensation or benefits under this Agreement and assume no liability whatsoever
for the tax consequences to Executive or to any other person eligible for
compensation or benefits under this Agreement.

13

 



10. Controlling Law, Jurisdiction and Venue. This Agreement and all questions
relating to its validity, interpretation, performance, and enforcement will be
governed by and construed in accordance with the laws of the State of Colorado,
notwithstanding any Colorado or other conflict-of-interest provisions to the
contrary.  However, Executive agrees that any and all claims arising between the
parties out of this agreement shall be controlled by the laws of the State of
Colorado, as follows: any dispute, controversy arising out of, connected to, or
relating to any matters herein of the transactions between Company and
Executive, or this Agreement, which cannot be resolved by negotiation
(including, without limitation, any dispute over the arbitrability of an issue),
will be settled by binding arbitration in accordance with the J.A.M.S/ENDISPUTE
Arbitration Rules and Procedures, as amended by this Agreement. Arbitration
proceedings will be held in Denver, Colorado. Company and Executive agree the
prevailing party on any action to enforce rights hereunder shall be entitled, in
addition to any awarded damages, their costs and reasonable attorney's fees,
whether at arbitration, or on appeal. The parties agree that this provision and
the Arbitrator's authority to grant relief are subject to the United States
Arbitration Act, 9 U.S.C. 1- 16 et seq. ("USAA") and the provisions of this
Agreement. The parties agree that the arbitrator have no power or authority to
make awards or issue orders of any kind except as expressly permitted by this
Agreement, and in no event does the arbitrator have the authority to make any
award that provides for punitive or exemplary damages. The award may be
confirmed and enforced in any court of competent jurisdiction. All post-award
proceedings will be governed by the USAA. Company and Executive irrevocably
consent to the jurisdiction and venue of such arbitration and such courts, and
that each party will bear its own expenses related to such action.

11. Entire Agreement; Severability. This Agreement and the agreements referenced
herein contain the entire agreement of the parties relating to the subject
matter hereof, and supersede in their entirety any and all prior agreements,
understandings or representations relating to the subject matter hereof. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement. The provisions of this Agreement
shall be deemed severable and, if any provision is found to be illegal, invalid
or unenforceable for any reason, (a) the provision will be amended automatically
to the minimum extent necessary to cure the illegality or invalidity and permit
enforcement and (b) the illegality, invalidity or unenforceability will not
affect the legality, validity or enforceability of the other provisions hereof.

12. Amendment; Committee Authority. This Agreement may be amended, supplemented,
or modified only by a written instrument duly executed by or on behalf of each
party hereto. All determinations and other actions required or permitted
hereunder to be made by or on behalf of the Company or the Board may be made by
either the Board (excluding Executive therefrom) or the Compensation Committee
(or any other committee subsequently granted authority by the Board); provided
that the actions of the Compensation Committee (or any other committee
subsequently granted authority by the Board) shall be subject to the authority
then vested in such committee by the Board, it being understood and agreed that
as of the date of this Agreement the Compensation Committee has full authority,
concurrent with the Board, to administer this Agreement; and provided, further,
that a decision or action by the Compensation Committee (or any other committee
subsequently granted authority by the Board) hereunder shall be subject to
review or modification by the Board if the Board so chooses.

14

 



13. Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.

14. No Violation. Executive represents and warrants that the execution and
delivery of this Agreement and the performance of Executive’s services
contemplated hereby will not violate or result in a breach by Executive of, or
constitute a default under, or conflict with: (i) any provision or restriction
of any employment, consulting, or other similar agreement; (ii) any agreement by
Executive with any third party not to compete with, solicit from, or otherwise
disparage such third party; (iii) any provision or restriction of any agreement,
contract, or instrument to which Executive is a party or by which Executive is
bound; or (iv) any order, judgment, award, decree, law, rule, ordinance, or
regulation or any other restriction of any kind or character to which Executive
is subject or by which Executive is bound.

15. Assignment. Notwithstanding anything else herein, this Agreement is personal
to Executive and neither this Agreement nor any rights hereunder may be assigned
by Executive. The Company may assign this Agreement to an affiliate or to any
acquirer of all or substantially all of the business and/or assets of the
Company, in which case the term “Company” will mean such affiliate or acquirer.
This Agreement will inure to the benefit of and be binding upon the personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees, legatees and permitted assignees of the parties.

16. Counterparts, Facsimile. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. To the maximum extent permitted by applicable law,
this Agreement may be executed via electronic mail.

17. Notices. Any notice required to be given under this Agreement shall be
deemed sufficient, if in writing, and sent by certified mail, return receipt
requested, via overnight courier, or hand delivered to the Company at 3609 S.
Wadsworth Blvd., Suite 250, Lakewood, CO 80235, Attn: Chairman of the
Compensation Committee and Chief Executive Officer, and to Executive at the most
recent address reflected in the Company’s employment records.

Signature page follows.

15

 



IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the Effective Date.

  COMMAND CENTER, INC., a Washington corporation       By:

/s/ Richard K. Coleman, Jr.

  Name: Richard K. Coleman, Jr.   Title: President and Chief Executive Officer  
    Date: June 5, 2019

 

 

 

 

  EXECUTIVE           By:

/s/ Cory Smith

  Cory Smith, an individual           Date: June 5, 2019

 

 

